UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-169507 BRENHAM OIL & GAS CORP. (Exact Name Of Registrant As Specified In Its Charter) Nevada 27-2413874 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of each of the issuer’s classes of equity as ofJune 7, 2011is99,977,093 shares of common stock. Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4T. CONTROLS AND PROCEDURES 12 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 13 ITEM 1A. RISK FACTORS 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4. [REMOVED AND RESERVED] 13 ITEM 5. OTHER INFORMATION 13 ITEM 6. EXHIBITS 13 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Financial Statements Financial Statements Unaudited Consolidated Balance Sheets -March 31, 2011 and December 31, 2010 4 Unaudited Consolidated Statements of Operations - Three Months EndedMarch 31, 2011and2010 5 Unaudited Consolidated Statements of Cash Flows - Three Months EndedMarch 31, 2011 and2010 6 Notes to Unaudited Consolidated Financial Statements 7 3 BRENHAM OIL & GAS CORP. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2011 December 31, 2010 ASSETS Cash and cash equivalents $ $ Receivable – related party - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accounts payable - related party Total liabilities Commitments and contingencies - - Stockholders' deficit: Preferred stock, $0.0001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $0.0001 par value, 200,000,000 shares authorized, 99,977,093 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit, during the exploration stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the unaudited consolidated financial statements. 4 BRENHAM OIL & GAS CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 THE PERIOD FROM NOVEMBER 7, 1997 (INCEPTION) TO MARCH 31, 2011 (Unaudited) For the Three Months Ended March 31, Inception to March 31, Revenue $ $ $ Costs and expenses: General and administrative Operating income (loss) ) ) Other income (expense) Interest income - - Interest expense - - ) Total other income - - Income (loss)before income taxes ) ) Income tax provision - Net income (loss) $ ) $ $ ) Net income (loss) per share - basic and diluted $ ) $ Weighted average number of common shares outstanding - basic and diluted See accompanying notes to the unaudited consolidated financial statements. 5 BRENHAM OIL & GAS CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2011AND 2 THE PERIOD FROM NOVEMBER 7, 1997 (INCEPTION) TO MARCH 31, 2011 (Unaudited) For the Three Months Ended March 31, Inception to March 31, Cash flows from operating activities: Net income (loss) $ ) $ $ ) Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Stock-based compensation - - Non-cash compensation Changes in current assets and liabilities: Accounts payable - Accounts payable - related parties - - Net cash provided by (used in) operating activities ) ) Cash flows from investing activities Collections from (advances to) related party, net - ) Net cash provided by investing activities - ) Cash flows from financing activities Proceeds from related party advances - - Proceeds from sale of common stock - - Net cash provided by financing activities - - Net increase in cash Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Supplemental disclosures: Interest paid $
